 ATLANTIC RESEARCH CORP., DESOMATIC PRODUCTS DIV.285WE WILL NOT interrogate employees concerning their union activities, askemployees to report to management concerning the union activities of otheremployees, tell employees that they will be discharged for union activities, ortell employees that their union activities are under surveillance by management.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, join, or assistany labor organization, to join or assist Textile Workers Union of America,AFL-CIO, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the National Labor Relations Act.WE WILL offer Robert E. Wright immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityand other rights and privileges, and make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him.All our employees are free to become, or remain, or to refrain from becomingor remaining members of any labor organization, except to the extent that this rightmay be affected by an agreement executed in conformity with Section 8(a)(3) ofthe Act.BURLINGTON INDUSTRIES, INC.,VINTON WEAVING COMPANY PLANT,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 707 NorthCalvert Street, Sixth Floor, Baltimore,Maryland, Telephone No. 752-8460, Ex-tension 2100, if they have any questionconcerningthis notice or compliance withits provisions.AtlanticResearch Corporation,Desonlatic Products DivisionandInternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO.Case No. 5-CA-2183.August 27, 1963DECISION AND ORDEROn May 6, 1963, Trial Examiner Paul Bisgyer issued his Interme-diate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that it be dismissed, in its entirety asset forth in the attached Intermediate Report.Thereafter, the Gen-eral Counsel and the Charging Party filed exceptions to the Interme-diate Report and a supporting brief, and the Respondent filed a replybrief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection With this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in this144 NLRB No. 39. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDcase and hereby adopts the findings, conclusions, and recommenda-of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard by Trial Examiner Paul Bisgyer on October 9 and 10,1962,inWashington, D C., on the complaint of the General Counsel issued on thebasis of a charge filed on June 1, 1962, and the answer of Atlantic Research Cor-poration, Desomatic Products Division, herein called the Respondent or Desomatic.The issue litigated was whether the Respondent, in violation of Section 8(a) (5) and(1) of the National Labor Relations Act, failed to perform its statutory duty to bar-gain in good faith with International Union of Electrical, Radio and Machine Workers,AFL-CIO, herein called the Union, the duly certified representative of the Re-spondent's employees in an appropriate unit, with respect to rates of pay, wages,hours, and other conditions of employment.The parties waived oral argument.Thereafter the General Counsel and the Respondent filed briefs which were carefullyconsidered.The Respondent's motion to dismiss the complaint, on which I reserveddecision at the hearing, is now granted in accordance with my findings and conclu-sions set forth below.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Virginia corporation, is engaged in the manufacture of indus-trial dehumidifiers and other products at its Desomatic Products Division in Alex-andria,Virginia.It annually receives at this plant shipments of goods valued inexcess of $50,000 directly from points located outside the Commonwealth of Virginia.The products manufactured in this plant valuedin excessof $50,000 a year areshipped to points outside that State.Accordingly, I find that the Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.If.THE LABOR ORGANIZATION INVOLVEDIt is not contested,and I find, that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The evidence'1.The Union's certification; summary of subsequent eventsPursuant to a consent election held on February 23, 1962,2 the Union was certifiedon March 7 as the exclusive bargaining representative of the Respondent's employeesat its Desomatic Products Division, excluding office clerical employees, salesmen,guards, watchmen, professional employees, and supervisors as defined in the Act.Desomatic is one of about 12 divisions located at the Respondent's Edsal Roadindustrial complex in Alexandria, Virginia,3 and employs about 30 employees inthe bargaining unit.As of the time of the hearing, Desomatic was the only divisionthe Union had organized.4 The Union's campaign to organize employees of otheriUnless otherwise indicated, the factual findings herein are based on substantially un-contradicted testimony.2 All events herein occurred in 1962"In addition to the divisions in this industrial complex, the Respondent also owns andpart of Solid Propellant Division which is in Gainesville, Vir R+inia ; Sloane Division andU.S Flare Division, which are in California, and Northeastern Division in New Hampshire.4The only other unionized division In the Respondent's entire operation Is the SloaneDivision in California which is under a collective-bargaining contract with the RubberWorkers Union ATLANTIC RESEARCH CORP., DESOMATIC PRODUCTS DIV.287divisions, which was in progress during the contract negotiations for Desomatic em-ployees related below, has not met with similar success.Shortly after its certification, the Union sent the Respondent a letter requestingnegotiations.Enclosed therein was the Union's proposed contract which containedsome 35 articles embracing a wide range of subjects commonly found in collective-bargaining agreements, including a demand for a general wage increase of 30 centsan hour and other economic benefits.The proposed contract served as a basis fordiscussion at the ensuing bargaining sessions which began on March 21 and continuedthrough May 17. In all the parties held nine meetings during this period,5 the lasttwo being attended by a Federal conciliator. Because of the parties' inability to reachagreement on a contract, the Union broke off negotiations on the latter date. In aneffort to resolve fundamental differences, a so-called "summit" meeting between Dr.Sloan, chairman of the Respondent's board of directors, and Mr. Hartnett, secretary-treasurer of the Union, was held 2 weeks later at the suggestion of the Federal con-ciliator.This, too, proved fruitless.Thereafter, on June 1 the Union filed thecharges herein with the Board, alleging that the Respondent unlawfully refused tobargain in good faith with the Union.Following the filing of the charges and for about 4 months, contract negotiationsremained in a state of suspension.During that period, the Respondent notified theUnion that, in accordance with its established pay review procedures, it recommendeda number of employees for merit increases.The Union assented or did not objectto the contemplated increases mentioned in the earlier notifications.However, itrequested negotiations with respect to the later proposed increases.Also duringthis hiatus in bargaining, the Respondent, after securing the Union's approval, createda leadman job classification and promoted four employees to those jobs and madeavailable to Desomatic employees the benefits of a newly acquired companywideaccident insurance plan.On September 26, at the Union's request,6 a final meetingwas held which also was unproductive. Substantially the same matters that causeda stalemate in the earlier negotiations between the parties were stumbling blocks tothis renewed attempt to reconcile their differences.The General Counsel attributes this inability to achieve agreement to the Respond-ent's bad-faith bargaining.He urges that this attitude is reflected in the positionsthe Respondent took at the bargaining table relating to merit increases, overtime after8 hours work in a day, holidays, vacations, and the Christmas bonus; its dispositionto take unilateral action; and its disparagement of the Union and its officers inliterature it distributed or posted in the Desomatic shop while the Union was seekingto organize other divisions of the Respondent.These matters will be separatelytreated below.2.The Respondent's bargaining positionsThere is no question that the Respondent was willing to, and at all times did,confer with the Union when requested to do so. It is equally clear that the Re-spondent discussed all propsals put on the bargaining table, fully explained itspositions and offered counterproposals dealing, not only with the subjects to beconsidered below, but also with such matters as the scope of arbitration, hours,call-in pay, restrictions on work that supervisors and nonunit employees may perform,premium pay for Saturday and Sunday work, and job classifications.As a resultof the negotiations, the parties were able to agree on some items and to concur inprinciple on others with details to be worked out in later negotiations.However,they were far apart on many other matters, including a general wage increase, othermonetary items, arbitration, and checkoff.As indicated above, the General Counselsingles out the Respondent's positions with respect to five subjects as demonstratingan attitude of disregard of its statutory bargaining obligation.We now turn tothese subjects.a.Merit increasesOne of the most serious obstacles to agreement was the parties' irreconcilable dif-ferences respecting merit increases.Upon acquiring the Desomatic plant in 1961,theRespondent instituted a formalized merit pay review system as a method ofevaluating an employee's work performance for the purpose of determining his5These meetings were held on March 21 and 29; April 3, 4, 10, 24, and 25; andMay 16 and 17.eApparently due to a misunderstanding between International Representative John RSullivan, the chief negotiator for the Union, and James W. Crowley, manager of theRespondent's legal department, as to whether Sullivan had conditioned the resumption ofnegotiations upon the Respondent's changing its bargaining position with respect to meritincreases, there was a short delay in reopening negotiations 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDeligibility for a wage increase.Under this system, the employee is rated regularlyat 7-month intervals on the basis of quality of work, quantity of production, depend-ability, judgment, cooperation, and potentiality.?Area wage standards are alsotaken into consideration, as well as the nature of the employee's duties in orderto correct inequities due to a large extent to the absence of job classifications.Thislatter situation was remedied during negotiations by the parties' ability to agree uponjob descriptions for all but about two classifications.Extensive discussions were had on the subject of merit increases and the Union'srelated wage demands.The Union proposed a general wage increase 8 and provisionfor certain automatic increases.The Respondent's response was to reject any ideaof a general wage raise, although it was prepared to give certain increases to adjustinequities.Instead, it insisted on reserving to itself as a management prerogativethe right to grant individual periodic merit increases pursuant to its established payreview system, which it urged was basic to its philosophy of rewarding meritoriousperformance.9 It, however, offered to discuss and negotiate with the Union everycontemplated increase and the amount, explain the reasons, and consider the Union'sposition.Because of its fundamental opposition to the theory of individual meritincreases, the Union refused to accept the Respondent's proposal. It expressed thefirm view that the Respondent's offer to negotiate merit increases, as indicated above,was not realistically an offer to bargain, as the Union understood bargaining to be,for the reason that the Respondent retained the final word on whether or not togrant an increase.However, the Union's chief negotiator, International Representa-tive John R. Sullivan, stated that the Union could go along with individual meritincreases if the Respondent would agree to submit to arbitration, or to some "othereffective negotiating means," any controversy involving the Respondent's decisionto grant or refuse an increase.Although the Respondent was amenable to resolveother disputes by arbitration and offered a written proposal to that effect, it refusedto relinquish to an arbitrator or other third party its right finally to decide, afterdiscussion with the Union, whether or not an employee was entitled to a merit in-crease,with one exception, where a charge of discrimination, as defined in theUnion's proposed contract, was involved. In the latter event the Respondent waswilling to go to arbitration.At the last bargaining session which resumed onSeptember 26, the Respondent modified its earlier proposal to agree to a three-stepautomatic progression to a fixed job rate and restricting a given merit increaseto an amount not in excess of 10 percent of the job rate. The proposed modificationwas not acceptable to the Union which adhered to its position that "some effectiveway to appeal . . . [the Respondent's] decisions" had to be provided if negotiationsunder the Respondent's proposal could be "fruitful." It is also noted that throughoutthe negotiations the criteria for determining eligibility for a merit increase underthe Respondent's system were never questioned by the Union because, as Sullivantestified, "we never agreed to merit increases" as such.b.Overtime in excess of 8 hours a dayAs of the time of the hearing, the Respondent's business has been predominantlyof a Government nature.Under the Walsh-Healey Act, only such work, as dis-tinguished from private work, performed by employees in excess of 8 hours a daymust be compensated at the rate of time and a half. Because a small percentage ofitsbusiness has been private, the Respondent has found it infeasible to maintain7If an individual does not receive a rating entitling him to a wage increase, he is puton what is called a consideration list and his work performance is reviewed every 30 daysuntil a changeismade.8 Originally, the Union requested a 30-cent-an-hour wage increase across the board fromwhich it later receded at one of the bargainingsessionsin favor of a 15-cent economicpackage.Presson Shane, the Respondent's vice president in charge of Desomatic, admittedthat he indicated at thatmeetingthat the 15-cent package looked attractive to him.However, according to his uncontradicted testimony which I credit, after being advised bythe Respondent's other negotiators that the Union's certification and checkoff demandswere still open questions, Shane immediately asked International Representative Sullivanfor his position on those matters and when Sullivan declined to commit himself, Shanebecame noncommittal on the economic package.9 A. provision in the Respondent's contract with the Rubber Workers Union covering theCompany's employees at the Sloane Division in California recognizes the Company's rightto grant increases "within the merit range" on the basis of the Company's evaluation ofthe employees' performance.That contract also provided that the granting or failure togrant a merit increase may not be a basis of a grievance subject to the grievance procedure. ATLANTIC RESEARCH CORP., DESOMATIC PRODUCTS DIV.289separate work records.As a result it has been its practice to pay its employees timeand a half for all work over 8 hours a day, whether Government or not.In the negotiations the Union insisted that the Respondent write this practice intothe contract.The Respondent agreed but with the qualification that provision bemade for the contingency-not immediately foreseeable-when the proportion ofprivatework materially increased, in which event it would be free to eliminatepremium rates for that type of work.The Union, however, declined to accede tothis qualification. 10c.HolidaysIthas been the Respondent's practice to recognize eight holidays as so-calledobservable holidays when the plant is normally closed down. If the holiday fallson a weekday or a Sunday when it is celebrated the next day, employees are paidfor that day.He is not, if it falls on a Saturday.There is also another exceptionto this practice in case all eight observable holidays occur, or are celebrated, on aweekday.li In that event, the employees do not receive holiday pay for one holiday,usually Veterans Day, November 11, when the plant is keptopen.12To furnish a fund for holiday pay (and this also applies to vacation pay), theRespondent uses an accrual system whereby, in accordance with a set formula, asum of money is credited monthly to each employee's account at the rate he is thenearning.Since holiday pay is computed on the basis of his rate of earnings whenthe holiday occurs, there may be occasions when the employee's account is insufficientto provide holiday pay at his latest rate due to a wage increase or promotion receivedearlier in the year. In such a case, the Respondent permits him to overdraw hisaccount to the extent of his weekly wages, which the Respondent normally withholdsas a matter of policy. Such overdraft remains as a liability to the Company which is,in effect, secured by the employee's withheld wages.As part of its economic proposals, the Union initially demanded nine paid holidays.This proposal it later reduced to eight.The Respondent, on the other hand, offeredsix guaranteed paid holidays at the employee's then rate of pay, regardless of theday on which the holiday fell or the state of the account.13 In support of its pro-posal the Respondent discussed at length with the Union its existing accrual system,itsdissatisfactionwith its operation, which was unduly complex and confusing tobothrank-and-file and higher level employees,and its desire to replace it with aguaranteed pay plan.14According to the testimony of James W. Crowley, manager of the Respondent'slegal department, the Company arrived at six guaranteed holidays after studying itsactual experience with the accrual system and concluded that this figure was thenearest whole number to equal the maximum of seven accrued holidays the Companypaid under that system.The Union,however,was not persuaded by the Respondent'sproposal or explanation,insisting that the net effect of that proposal was to giveDesomatic employees two holidays less than those enjoyed by employees of otherdivisions in the same industrial complex.1511 It is also noted that the parties were In disagreement,among other things, with respectto time and a half for Saturday and double time for Sunday work, and over the questionof voluntary as against compulsory overtime.11According to the testimony of James W. Crowley, manager of the Respondent's legaldepartment,this happens about once in 7 or 8 years.13Crowley also testified that he Inadvertently failed to mention this practice in theletter he sent to the Union in compliance with the Union's request for information con-cerning terms and conditions of employment at Desomatic.13 Employees at the Respondent's nearby Prewitt plant and at its Northeastern plantalso are given six guaranteed paid holidays, although the employees of the other divisionsin the Edsal Road industrial complex are entitled to paid holidays in accordance with theaccrual systemIt appears that within the past few years 1959 was the only year whensix holidays fell or were celebrated on a weekday."Crowley testified that the Company'spersonnel office had recommended to the Com-pany's executives and accounting department the abandonment of the holiday and vaca-tion accrual system in all divisions.However, because of the opposition of the accountingdepartment,which views the accrual system as necessary to facilitate the closing out ofGovernment cost-plus contracts,the required executive approval for the companywidechange could not be secured.However,Desomatic,whose business is predominantlyfixed fee as distinguished from cost-plus, has obtained the required approval for the pro-posed change from the divisional management,which is all that Is required.15 There is conflicting testimony by Sullivan and Crowley,which I find unnecessary toresolve, as to whether the Union In supporting its position for eight guaranteed holidays, 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDNotwithstanding extensive discussion and argument on both sides neither partywould budge from its position until the September 26 meeting.After the Unionunsuccessfully renewed its demand for eight paid holidays, which it asserted theRespondent had granted the Rubber Workers Union at its Sloane plant in California,the Union requested the Respondent to continue its accrual system and incorporateit in a consummated agreement.The Respondent, however, reiterated its decisionto terminate the accrual system and rejected the Union's proposal.16d.VacationsAt the time of the hearing the Respondent's vacation policy was based on theaccrual theory previously discussed in connection with holiday pay.However, theformula, according to which vacation pay accrued, was different.The policy allowedemployees to accrue 2 weeks' vacation pay after 1 year of service and 3 weeks'vacation pay after 6 years of service, at the wage rate they were earning at the timeof the monthly accrual.Apparently, the Union was not initially interested in this vacation plan and offereditsown proposal whereby employees would receive a 1-week paid vacation for 6months' service; a 2-week paid vacation for 1 year's service; a 3-week paid vacationfor 5 years' service; and a 4-week paid vacation for 10 years' service.The Re-spondent countered with a vacation plan similarly predicated on the idea of guar-anteed payments at the wage rate earned at the time the employee takes his vacationbut less generous than that proposed by the Union. Specifically, the Respondentoffered a 1-week paid vacation at the completion of 1 year of service; a 2-week paidvacation at the completion of 3 years of service; and a 3-week paid vacation at thecompletion of 7 years of service.17As in the case of holidays, the Respondent ex-plained in detail its dissatisfaction with the then existing vacation accrual system.While conceding that its proposed 1-week vacation provision was virtually a reductionin benefits, the Respondent expressed the view at the negotiations that guaranteedbenefits for the senior employees were better than those given under the accrualsystem.The Union, on the other hand, rejected the Respondent's proposed vacationplan for the asserted reason that it reduced benefits that were then allowed employees.Since the Union made no headway with its proposal, it offered at the final Septem-ber 26 meeting to accept the vacation accrual system then in effect but to no availbecause of the Respondent's asserted desire to terminate it.e.Christmas bonusIt has been the Respondent's practice to grant employees a Christmas bonus basedon the employee's length of service, initiative, and his contribution to the Company'sadvancement.As a result of such distribution the previous year at Desomatic 80percent of the employees received a bonus of approximately $40 and 20 percentreceived an additional sum up to $20 as a reward for merit. The Union's contractproposal provided for bonuses to be "applied on a uniform basis and are to be com-puted on a percentage basis of yearly earnings."The Respondent offered to con-tinue its policy of determining the gross amount of the bonus, the recipients and thespecific sums to be allocated without any discrimination as defined in the Union'spointed out during the discussions that the Union was only negotiating for a year duringwhich eight holidays under the Respondent's accrual system fell or were celebrated on aweekday for which employees would be paid16There is some testimony by Sullivan to the effect that certain of the Respondent'srepresentatives stated during negotiations that the Respondent was willing to continue itspresent holiday and vacation benefits as long as a contract was not concludedOn cross-examination, Sullivan testified that at the final bargaining session when the Company re-jected the Union's request to write into the contract its accrued holiday and vacationsystem, Sullivan asked the Respondent's spokesman what the Company would do withrespect to the accrual system if no agreement was reached, and the spokesman answereditwould stay as it was for the time being at least. In view of all the testimony in therecord relating to the discussions at the bargaining table, I am not convinced that theRespondent proposed discontinuance of its accrual system only for the purpose of contractnegotiations and to prevent consummation of an agreement.17The Respondent has no provision for 3-week paid vacations at the Prewitt, North-eastern, or U.S. Flare plantsUnder the Sloane contract, 10 years' service is a pre-requisite for a 3-week vacationHowever, all the divisions at the Edsal Road industrialcomplex use the accrual vacation plan with the benefits outlined above. ATLANTIC RESEARCH CORP., DESOMATIC PRODUCTS DIV.291proposed contract.The Union rejected this offer, insisting on negotiating the amountof the bonus and the recipients.183.Alleged unilateral actiona.Merit increasesAfter the Union's certification, the Respondent, pursuant to its periodic pay reviewsystem, rated and authorized a merit increase for four employees effective April 1.At the April 3 bargaining session, the Respondent requested the Union to approvethese increases, which it did.19Further merit increases were apparently not givenwhile negotiations were in progress.After negotiations broke down on May 17,the Respondent, by letter dated July 27, notified the Union as the employees' collective-bargaining representative that, in accordance with its established merit system, it hadreviewed and recommended specified wage increases for four-named employees, and amerit promotion for a fifth employee, all effective as of July 1.Although the Respond-ent did not request negotiations respecting these increases,20 neither did the Union,which did not answer the letter.On August 21, the Respondent again notified the Union as its employees' representa-tive that similar pay reviews under its existing merit system were made with respectto seven-named employees and specified increases were recommended for them effec-tive as of August 1. In this letter, the Respondent also asked for its approval orexpression of views. In reply, the Union proposed that these merit increases shouldbe negotiated when contract negotiations, which it had previously requested, were re-sumed 2' On September 17, written notice of six additional contemplated increases 22effective September 1 was given to the Union whose approval or statement of viewswas also solicited.Because of the Union's indicated position, the Respondent with-held the August and September increases.However, when negotiations were resumedon September 26, these increases were not brought up for consideration.b.Accident insurance planSometime before July 10, the Respondent made arrangements with an insurancecarrier for a new accident insurance plan available to employees inallthe Respond-ent's plants at a reduced group rate.Under this plan the Respondent did notcontribute to the payment of any premiums. The Respondent thereafter distributedto all its employees, except those at Desomatic, a memorandum dated July 10 in whichit set forth the advantages of this plan, its provisions, and the substantial savings madepossible by group participation.Also attached was an application to be completedif the employee wished to take advantage of this program.Because Desomatic employees were represented by the Union, the Respondent onJuly 13, submitted the insurance plan to the Union for its approval before making itavailable to the Desomatic employees for their participation.By letter dated July 30,the Union stated that "we will not stand in the way of your insurance program,"although it was a subject for negotiation.Upon receipt of this letter, the Respondentmade the plan available to Desomatic employees.'At a recess during the final September 26 meeting, one of the Respondent's negotiatorstestified, the Respondent's bargaining team formulated a proposal whereby the Respondentwould continue to determine the total amount to be allocated but which, as the Unionproposed, would be distributed uniformly among unit employees on a fixed percentage ofyearly earnings.However, since this new proposal required approval of the Company'sboard of directors, it was not communicated to the Union at that meeting10According to the credited testimony of Respondent's Vice President Shane, who im-pressed me as a reliable and accurate witness, it has been the Respondent's practice notto notify employees in the unit of contemplated increases before discussing the matterwith the Union20Vice President Shane credibly testified that he relied on advice of company counselthat, since there was a bargaining impasse, it was not necessary to request negotiationson the subject.n Gaynor Tipplewas one ofthe beneficiaries of the increasesAs vice president of thelocal union, Tipple, who was also acting chairman of the shop negotiating committee, wasgiven a copy of this letter by the Company, as it was customary to do22Employee Gregory J. Gonsolves, who was in this group and was recommended for anincrease, was about a month earlier denied an increase because of insufficient productionand put on probation after a unilateral review by the Respondent727-083-64-vol. 144-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Establishment of leadmen classification;promotionsOn July 24 the Respondent wrote the Union that in its management judugmentitdetermined that it was necessary to designate leadmen in certain departments. Ittherefore proposed establishing such a job classification, set forth the additional dutiesleadmen would be required to perform, and provided a 25-cent hourly differential.In addition, the letter named four employees whom it proposed to fill these jobs. Inthe July 30 letter, in which the Union consented to the application of the insuranceplan to Desomatic employees,the Union also agreed to "upgrading leadmen."4.Respondent's antiunion literatureAs indicated previously, the General Counsel relies on certain antiunion literaturedistributed among employees or posted on the Company's bulletin board in theDesomatic shop some time after the Desomatic representation election and beforecontract negotiations were instituted,as evidence of the Respondent's reluctance tobargain in good faith with the Union. It appears that during that time the Unionwas engaged in a drive to organize employees of other divisions, although, accordingtoDavid Delker, head of the Respondent's labor relations office, the only actualcampaign of which the Respondent was aware was that conducted at the Gainesville,Pine Ridge, plant.It is undisputed that, in opposing the Union's organizational campaign, the Respond-ent distributed among employees at plants other than Desomatic a memorandum datedFebruary 28 addressed to "All Atlantic Research Employees," and a letter datedMarch 5, directed to "Dear Fellow Employee." 23 There is also credible testimony 24that Pat Mayo, foreman of the Desomatic shop, passed out copies of the letter datedMarch 5 to employees in his shop and that a copy of the February 28 memorandumwas posted by an unidentified person on the shop's bulletin board above the employees'timeclock for about a week or a week and a half. In the February 28 memorandum,the Respondent's president referred to the Union's success at the Desomatic shop;stated that the selection of the Union means that outsiders will try to dictate therelationship between the Company and employees and that the Company's long-established policy of providing advancement based on merit was not possible underunion rule; and finally, importuned employees not to sign an authorization card forthe Union as it will be the "first step in bringing a strife-ridden union into your divi-sion."The March 5 letter brought to the attention of employees editorial commentrelating to the Union's "bargaining and strike history" and intraunion rivalry which"makes this union totally unworthy" of their support.As counterpoint, the letteralso emphasized that the Company will always recognize the employees' right tojoin or not to join a union.There is also uncontradicted testimony in the record that after the Desomaticelection a cartoon was posted by an unidentified individual on the same shop bulletinboard over the timeclock.This cartoon, which remained there for a few weeks,showed a group of humorous figures, sometimes described as "nebbishes," with thesubtitle "NOW THAT WE'RE ORGANIZED-WHAT THE HELL DO WE DO?"B. Contentions of the parties-concluding findingsThe General Counsel contends,in substance, that the Respondent,in violation ofSection 8(a) (5) and(1) of the Act, failed to discharge its bargaining obligation inthree respects-by insisting during negotiations on reserving to itself the right togrant merit increases to the employees in the unit;by bargaining in bad faith asreflected in the Respondent's total conduct; and by taking unilateral action regardingmerit increases,leadman promotions,and the institution of a group accident insuranceplan.The Respondent,on the other hand,denies that it was remiss in any mannerin performing its bargaining obligation.It has long been settled that an employer violates Section 8 (a) (5) and (1) of theAct if it fails to bargain in good faith with its employees'representative or, absentany contractual provision permitting it, takes unilateral action with respect to anyterm or condition of employment without affording the Union an opportunity to23According to the uncontradlcted testimony of David Delker, which I credit, anotherdocument dated March 16 was distributed among employees at the Gainesville plant only.In it the Respondent attacked the Union's asserted irresponsibility and salesmanship24 The Respondent did not produce as a witness Pat Mayo, admittedly a supervisor, tocontradict the above testimony if it was untrue. ATLANTIC RESEARCH CORP., DESOMATIC PRODUCTS DIV.293negotiate concerning such matters.25This principle is generally embodied in Sec-tion 8(d) which defines the bargaining obligation as requiring the parties,inter alia,"to meet at reasonable times and confer in good faith with respect to wages, hours,and other terms or conditions of employment, or the negotiation of an agree-ment .. .." Although this obligation does not "compel either party to agree to aproposal or require the making of a concession," it does contemplate, as the Boardand the courts have uniformly held, a willingness to enter the discussions "with anopen mind and purpose to reach an agreement consistent with the respective rightsof the parties." 26Simply entering "upon a sterile discussion of union managementdifferences," 27 is not sufficient.Essentially then, the "ultimate issue whether theCompany conducted its bargaining negotiations in good faith involves a finding ofmotive or state of mind which can only be inferred from circumstantial evidence." 28On the basis of all the facts and circumstances in this case, I find that the pre-ponderance of the evidence does not establish that the Respondent failed to performits statutory bargaining obligation.As fully discussed earlier in this report, theRespondent met and conferred with the Union at 10 bargaining sessions and 1 top-levelmeeting, at which extensive discussions were had on a variety of subjects, re-sulting in agreement on some matters and disagreement on others. I am unable tofind, as the General Counsel urges, substantial basis for inferring bad faith in thepositions taken by the Respondent in the areas of disagreement relating to merit in-creases, overtime in excess of 8 hours a day, holidays, vacations, and the Christmasbonus.Specifically, the Respondent's insistence on reserving to itself as a manage-ment prerogative the right to grant individual merit increases was not in derogationof its bargaining obligation.There is no question that there was full negotiation anda complete exchange of views regarding this subject 29Moreover, apart from thefact that the Respondent modified its original proposal and offered an initial three-step automatic increase and a limitation on the amount of merit increases above thejob rate, its proposal did not exclude the Union from bargaining over individual meritincreases.Concededly, the Respondent offered to discuss in advance with the Unionany contemplated increase, its reasons and amount, and to furnish it with necessaryinformation.However, the Union rejected the proposal unless the Respondent alsoagreed to submit disputes involving merit increases to an arbitrator or some otherthird party to whom the Union could "effective[ly]-appeal" the Respondent's de-cisions."Although the Respondent was willing to submit to arbitration such con-troversies only where based on charges of discrimination for union or personal rea-sons, as well as grievances involving other subjects, it would not agree to make meritincrease disputes otherwise arbitrable for it meant surrendering to third parties theright to determine such increases.Undoubtedly, this position was not barred bythe Act,30 nor will it support an inference of bad faith.I also do not find evidence of spurious bargaining in the Respondent's proposalregarding overtime in excess of 8 hours a day.31The record is clear that the Re-zs It has been held that an employer's unilateral action without consulting the Unionnot only is a manifestation of bad faith(N.L R B. v. Crompton-Highland Mills, Inc.,337U.S. 217), but also is itself a circumvention of his statutory duty imposed by Section 8(d)of the Act to "meet . . . and confer" with the employees' bargaining representative, re-gardless of the employer's state of mind(N L.R B. v. Benne Katz etc., d/b/a WilliamsburgSteel Products Go,369 U.S. 736).Moreover, even where there has been bargaining toimpasse on a subject, the employer has no license to grant a greater benefit than thatoffered the union at the bargaining table without affording the union an opportunity forfurther bargaining(ibid).20L.L.Majure Transport Company v. N L.R B.,198 F. 2d 735, 739 (C.A. 5) ; seealso,NL.R.B. v. Darlington Veneer Company, Inc,236 F. 2d 85, 88-89 (CA 4).27N L R.B. v. American National InsuranceCo., 343 U.S. 395, 40228N L R Bv.Reed &Prince Manufacturing Company,205 F. 2d 131, 139-140 (C.A. 1),cert. denied 346 U.S. 887.^ Contrary to the General Counsel's contention, the evidence does not show that theRespondent refused to bargain about the criteria to be followed under the pay-reviewsystem.This subject was never raised by the Union because as Sullivan, its chief spokes-man, testified, "we never agreed to merit increases."80 CfN.L.R.B. v. American National Insurance Co., supra.It is quite clear that theRespondent was not obliged to yield to the Union's demands simply because the Respond-ent's pay-review system was a source of great dissatisfaction to the Desomatic employeesand was one of the cardinal reasons for the Union's success in organizing them, asSullivan testified, or because the Union was engaged during negotiations in a drive toorganize employees of the Respondent's other divisions.31 It is noted that the parties were far apart on the Union's other overtime proposals,as for example, time and a half for Saturday and double time for Sunday work. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent was willing to write into a consummated contract its practice of payingpremium rates for such overtime,whether the work performed was Government orprivate.However,it sought to reserve the right to discontinue paying such dailyovertime rates when the proportion of private work compared to Government worksubstantially increased.I find this proposal not so unreasonable as to impugn theRespondent's bargaining attitude,although generally it is not for the Board to passjudgment on the merits of a proposal 32Withrespect to holidays and vacations,theRespondent offered as a counter-proposal to the Union's proposal of guaranteed paid holidays and vacations a similarplan but definitely not as liberal.Afterlengthy negotiations in which neither partywould retreat from its position,theUnion finally requested that the Respondent'saccrual system be incorporated in a contract.This the Respondent refused to dobecause of its desire to abandon the accrual system which proved to be confusingand unsatisfactory to Desomatic management and employees.While it may well bethat the Respondent's proposal did not provide benefits equal to those allowed underthe accrual system,which reduction in benefits under other circumstances may mani-festbad-faithbargaining,I am not persuaded that in light of the facts in this case theRespondent's proposal was dictated by a "cast of mind" 33 intent on preventing agree-ment, or by a desire to discriminate against represented employees.Nor am I convinced that the Respondent's proposal to continue its existing Christmasbonus practice reflected a determination not to reach agreement with the Union.Aspreviously indicated, under this practice, the Respondent's board of directors fixedthe gross amount of the bonus which it divided among the employees in a mannerawarding a modest additional sum for merit.This method of allocation was notacceptable to the Union which proposed that the amount of the bonus be negotiatedand that individual bonuses be uniformly computed on the basis of a percentage ofyearly earnings 34Turning to the alleged unilateral action, it is clear from what I have previouslyfound that the Respondent did not take unilateral action with respect to merit increasesdetermined in accordance with its pay review system,leadman promotions, or theinstitution of the accident insurance plan, without securing the Union's assent.35In those cases where the Union refused to give assent and requested bargaining (i.e.,respecting the August and September proposed increases),the Respondent withheldgranting them.Significantly,when negotiations were reopened the following Septem-ber 26, the Union did not even bring up these matters for discussion.36 In the cir-cumstances,the Respondent's conduct can scarcely be regarded as the antithesis ofgood-faith bargaining.Moreover,in disagreement with the General Counsel, I findno compelling evidence of bad faith in the fact that the Respondent,in accordance withcustom developed during the negotiations, furnished employee officers of the localunion, who were also on the shop negotiating committee,copies of the letters sent tothe Union in which it proposed the above action.Obviously,thiswas not bypassingthe Union or calculated to undermine it.In view of the foregoing,I am not entirely persuaded that the Respondent engagedin sham negotiations or otherwise disregarded its bargaining obligation.In so doing,I find that the literature distributed to Desomatic employees or posted on the shopbulletin board before negotiations were instituted insufficient to warrant a contrary33CfN L R B. v Reed & Prince Manufacturing Company, supra,at p 13433N.T R B v Benne Katz, etc.,d/b/a Williamsburg Steel Products,369 U.S 736, 74734The General Counsel's contention is patently untenable that the Respondent did notvest its negotiators with authority to bargain as required by the Act simply because theRespondent's negotiators withheld submitting a modified Christmas bonus proposal formu-lated at a recess during the September 26 meeting until they first received approval fromthe Company's board of directors.The record plainly shows that the Respondent's repre-sentatives possessed adequate authority to negotiate a collective bargaining agreementNor do I find supported by the record the General Counsel's assertion that the Respondentduring negotiations reneged on its acceptance of a 15-cent-an-hour economic package andthereby also displayed bad-faith bargaining.As previously discussed, there was never anunequivocal acceptance of that economic package.3sAlthough the Respondent's July 27 letter notifying the Union of contemplated in-dividualmerit increases did not also specifically request its approval or expression ofviews as did the Respondent's later letters concerning other contemplated increases, theUnion did not respond or otherwise request bargaining on thoseincreasesCf. N L R B vUnited Brass Works,287 F. 2d 689, 697.36Contrary to the General Counsel's contention,I do not regard the Respondent's periodicreview of employee Gonsolves'performance,its decision not to give him a merit increase,and its warning to improve,as constituting unilateral action prohibited by the Act ROBBINS & MYERS,INC.295conclusion.In the final analysis, it appears to me that Respondent's attitude through-out the negotiations was one of hard bargaining which the Act plainly does notforbid.Accordingly, as I find that the General Counsel has failed to sustain the allegationsof the complaint,I shall recommend dismissal of the complaint.RECOMMENDATIONUponthe basis of the foregoing findings and upon the entirerecord in the case,I recommend that the complaint herein be dismissed.Robbins&Myers,Inc.andInternational Union,United Auto-mobile,Aerospace and Agricultural Implement Workers ofAmerica,AFL-CIO,Petitioner.Case No. 9-RC-5310.August27, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Cassius B. Gravitt,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are, hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andBrown].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.The Petitioner, which represents the production and maintenanceemployees, seeks a unit of office and plant clericals and technical em-ployees.Alternatively, it seeks an election in any unit or units theBoard finds appropriate.The Employer objects to the single unit,contending that three separate units of office clerical, plant clerical, andtechnical employees, respectively, are appropriate.While the prin-cipal issue is the composition of the unit or units, the parties also dis-agree on the exclusion of certain individuals alleged to be supervisoryor professional employees, as noted hereafter.The Employer's OperationsThe Employer manufactures electric motors, fans, pumps, hoists,cranes, and ventilation equipment in its five plants comprising some 60144 NLRB No. 32.